                          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 1 of 20


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Limetree Bay Refining, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1 Estate Hope                                                   11100 Brittmoore Park Drive
                                  Christiansted, VI 00820                                         Houston, TX 77041
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Saint Croix                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  1 Estate Hope Christiansted, VI 00820
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       limetreebayenergy.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 2 of 20
Debtor    Limetree Bay Refining, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3241

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                           Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 3 of 20
Debtor    Limetree Bay Refining, LLC                                                                      Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      See Attachment                                                Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal              Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                       Other      Hydrocarbons need to be removed
                                                                                     1 Estate Hope
                                                    Where is the property?           Christiansted, VI, 00820-0000
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No

                                                       Yes.     Insurance agency     Global Risk Management/Marsh USA, Inc.
                                                                Contact name         Robert P. Lopez, CRIS
                                                                Phone                617-385-0390


          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999


15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                            Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 4 of 20
Debtor   Limetree Bay Refining, LLC                                                      Case number (if known)
         Name




16. Estimated liabilities         $0 - $50,000                               $1,000,001 - $10 million             $500,000,001 - $1 billion
                                  $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                         Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 5 of 20
Debtor    Limetree Bay Refining, LLC                                                               Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 12, 2021
                                                  MM / DD / YYYY


                             X   /s/ Mark Shapiro                                                         Mark Shapiro
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Elizabeth A. Green - So. Dist. Fed ID 903144                          Date July 12, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Elizabeth A. Green - So. Dist. Fed ID 903144
                                 Printed name

                                 Baker & Hostetler LLP
                                 Firm name

                                 200 S. Orange Avenue
                                 Suite 2300
                                 Orlando, FL 32801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     407-649-4000                  Email address      egreen@bakerlaw.com

                                 #903144 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 6 of 20
Debtor     Limetree Bay Refining, LLC                                                       Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                   Chapter      11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Limetree Bay Refining Holdings II, LLC                                  Relationship to you               Affiliate
District   Southern District of Texas                 When                         Case number, if known
Debtor     Limetree Bay Refining Holdings, LLC                                     Relationship to you               Affiliate
District   Southern District of Texas                 When                         Case number, if known
Debtor     Limetree Bay Refining Marketing, LLC                                    Relationship to you               Affiliate
District   Southern District of Texas                 When                         Case number, if known
Debtor     Limetree Bay Refining Operating, LLC                                    Relationship to you               Affiliate
District   Southern District of Texas                 When                         Case number, if known
Debtor     Limetree Bay Services, LLC                                              Relationship to you               Affiliate
District   Southern District of Texas                 When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 6
                          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 7 of 20

                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re      Limetree Bay Refining, LLC                                                                                Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Limetree Bay Refining Holdings II, LLC                                                                                          100% ownership interest



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date July 12, 2021                                                          Signature /s/ Mark Shapiro
                                                                                            Mark Shapiro

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 8 of 20




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Limetree Bay Refining, LLC                                                                      Case No.
                                                                                  Debtor(s)                 Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Limetree Bay Refining, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Limetree Bay Refining Holdings II, LLC




    None [Check if applicable]




 July 12, 2021                                                       /s/ Elizabeth A. Green - So. Dist. Fed ID 903144
 Date                                                                Elizabeth A. Green - So. Dist. Fed ID 903144
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Limetree Bay Refining, LLC
                                                                     Baker & Hostetler LLP
                                                                     200 S. Orange Avenue
                                                                     Suite 2300
                                                                     Orlando, FL 32801
                                                                     407-649-4000 Fax:407-841-0168
                                                                     egreen@bakerlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                               Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 9 of 20


 Fill in this information to identify the case:
 Debtor name Limetree Bay Services, LLC., et al.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: CONSOLIDATED List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders

12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Universal Plant     1-281-479-6000                             Trade Debt              Disputed                                                                    $24,423,282.42
 Services, (VI), LLC remittance@univer                          (Construction
 806 Seaco Court     salplant.com                               Lien filed
 Deer Park, TX 77536                                            6/15/2021)

 Excel Construction              1-225-408-1300                 Trade Debt              Disputed                                                                    $22,325,200.82
 & Maintenance VI                wbyrd@excelusa.c               (Construction
 8641 United Plaza               om                             Lien filed
 Blvd.                                                          6/2021)
 Baton Rouge, LA
 70809

 Elite Turnaround                281‐867‐1125      Trade Debt                                                                                                       $15,330,475.03
 Specialists                     AR@eliteturnaroun
 225 S.16th Street               d.com
 LaPorte, TX 77571

 BP Oil Supply                                                  Trade Debt              Disputed                                                                    $13,367,887.38
 501 Westlake Park
 Blvd
 Houston, TX 77079

 Inserv Field                    918‐234‐4150                   Trade Debt                                                                                          $12,625,547.64
 Services USVI LLC               ar@inservusa.com               (Construction
 1900 N 161st East                                              Lien filed
 Avenue                                                         5/12/2021)
 Tulsa, OK 74116

 National Industrial             340‐277‐1071                   Trade Debt                                                                                          $12,052,033.76
 Services, LLC                   sjagrup@nisstx.co
 PO Box 1545                     m
 Kingshill, St. Croix
 VI 00851




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 10 of 20



 Debtor    Limetree Bay Services, Inc., et al.                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Vivot Equipment     370-713-1100                               Trade Debt              Disputed                                                                      $9,692,396.67
 Corporation         ar@vivot.vi                                (Construction
 9010 Estate Cottage                                            Lien filed
 Christiansted, VI                                              6/21/2021)
 00820

 Cust-O-Fab, LLC                 918-245-6685                   Trade Debt                                                                                            $5,253,834.87
 8888 West 21st                  mwood@custofab.                (Construction
 Street                          com                            Lien filed
 Sand Springs, OK                                               6/22/2021)
 74063

 Versa Integrity                 337-558-6071     Trade Debt                            Disputed                                                                      $4,196,472.15
 Group, Inc.                     payments@versain
 4301 Hwy 27 South               tegrity.com
 Sulphur, LA 70665

 Altair Strickland V.I., 281-478-6200                           Trade Debt              Disputed                                                                      $4,106,717.19
 LLC                     rramirez@altairstri                    (Construction
 1605 S.                 ckland.com                             Lien filed
 Battleground Road                                              5/14/2021)
 La Porte, TX 77571

 Christiansted                   tmoore@fmmafco.                Trade Debt                                                                                            $3,159,175.11
 Equipment Ltd.                  com                            (Construction
 PO Box 368                                                     Lien filed 7/2021)
 Christiansted, St
 Croix, VI 00820

 Dresser-Rand                    716-375-3000                   Trade Debt                                                                                            $3,065,097.49
 Company                         yric.scott.ext@sie
 100 E. Chemung St               mens.com
 Painted Post, NY
 14870

 Pinnacle Services, canderson@pinnac Trade Debt                                                                                                                       $2,986,320.12
 LLC                levi.com
 6002 Diamond Ruby
 Christiansted, VI
 00820

 Savage St. Croix,               1‐801‐944‐6655     Trade Debt                                                                                                        $2,936,593.60
 LLC                             accountsreceivable
 Dept. 418                       @savageservices.c
 Salt Lake City, UT              om
 84130




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 11 of 20



 Debtor    Limetree Bay Services, Inc., et al.                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 V.I. Industrial                 561-267-7138                   Trade Debt              Disputed                                                                      $2,891,802.30
 Services, LLC                   mhenry@viisllc.co              (Construction
 PMB #6002 Est.                  m                              Lien filed
 Diamond Ruby                                                   6/21/2021)
 Christiansted, VI
 00820

 Worley Pan                      1-832-351-6000                 Trade Debt                                                                                            $2,630,761.00
 American                        dave.wyvill@worle              (Construction
 5995 Rogerdale                  y.com                          Lien filed
 Road                                                           6/24/2021)
 Houston, TX 77072

 Analytic Stress                 337-237-8790       Trade Debt                                                                                                        $1,864,538,62
 Relieving, Inc.                 sarah@analyticstre
 3118 W. Pinhook                 ss.com
 Road
 Lafayette, LA 70505

 Baker Hughes                    281-276-5400       Trade Debt                                                                                                        $1,762,761.01
 Oilfield Operations,            arcccashapplicatio
 Inc.                            n@bakerhughes.co
 PO Box 301057                   m
 Dallas, TX
 75303-1057

 Complan USA LLC    281‐957‐5777                                Trade Debt                                                                                            $1,689.410.13
 16417 Squyres Road jfuhrman@compla                             (Construction
 Spring, TX 77379   n.net                                       Lien filed
                                                                7/7/2021)

 Coral Management                716-754-5400     Trade Debt                                                                                                          $1,634,277.00
 Group LLC                       mwurst@wtsonline
 435 N. 2nd Street               .com
 Lewiston, NY 14092

 Reactor Resources               1‐832‐544‐1163    Trade Debt                                                                                                         $1,544,407.79
 LLC                             accounts@reactor-
 3000 FM 517 W.                  resources.com
 Alvin, TX 77511

 Intertek USA, Inc.              1‐713‐543‐3600                 Trade Debt                                                                                            $1,508,767.76
 200 Westlake Park               receivables@intert
 Blvd, Suite 400                 ek.com
 Houston, TX 77079

 Dynamic Innovative jsamuel@dynamic                             Trade Debt                                                                                            $1,408,232.41
 Corporation          orpvi.com
 306 Williams Delight
 Frederiksted, VI
 00840



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 12 of 20



 Debtor    Limetree Bay Services, Inc., et al.                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sedgwick Claims      630-245-7000      Trade Debt                                                                                                                    $1,155,000.00
 Mgmt. Services, Inc. Roland.Riviere@se
 1833 Centre Point    dgwick.com
 Circle
 Suite 139
 Naperville, IL 60639

 Englobal U.S. Inc.              281-831-0534     Trade Debt                                                                                                          $1,148,092.17
 225 Portwall Street             rocky.medina@eng
 Houston, TX 77029               lobal.com

 Flowserve US Inc.               205-657-1918                   Trade Debt                                                                                            $1,079,400.67
 4179 Collections                creditcentral@flow
 Center Drive                    serve.com
 Chicago, IL 60693

 Rockwell                        1-787-300-6200                 Trade Debt                                                                                            $1,046,534.14
 Automation Puerto               dbromme@ra.rock
 Rico, Inc.                      well.com
 Calle 1 Metro Office
 6, Suite 304
 Guayabo, PR 00968

 Stroock & Stroock & 1-212-806-5400     Legal Fees                                                                                                                    $1,045,427.65
 Lavan LLP           dazrilen@stroock.c
 180 Maiden Lane     om
 New York, NY
 10038-4982

 Gibson, Dunn &                  1-213-229-7333                 Legal Fees                                                                                            $1,010,485.57
 Crutcher LLP                    cbilling@gibsondu
 811 Main Street                 nn.com
 Houston, TX 77002

 Control Associates              787-783-9200                   Trade Debt                                                                                              $982,846.19
 Caribe                          plee@control‐asso
 475 Street C                    ciates.com
 Guayabo, PR
 00969-4272




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                         Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 13 of 20




 Fill in this information to identify the case:

 Debtor name         Limetree Bay Refining, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                  (Official Form 204)
                  Other document that requires a declaration     Corporate Ownership Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 12, 2021                           X /s/ Mark Shapiro
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark Shapiro
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 14 of 20

                                                                                 Execution Version


                     ACTION BY WRITTEN CONSENT OF
          THE BOARD OF MANAGERS AND INDEPENDENT MANAGER OF
                      LIMETREE BAY REFINING, LLC

                                           July 9, 2021

         Rick Caplan, R. Blair Thomas, Sami Waqar, and Shalin Parikh (each, a “Manager” and,
collectively, the “Board”), being the Managers of Limetree Bay Refining, LLC, a U.S. Virgin
Islands Limited Liability Company (the “Company”), hereby vote for, adopt, approve, and consent
to the following resolutions by written consent and take the following actions with the same force
and effect as if such resolutions had been duly adopted and such actions duly taken at a meeting
of the Board of Managers of the Company called and convened for such purpose as of the date
first set forth above, with full quorum present and acting throughout, and Steven J. Pully (the
“Independent Manager”), having been appointed as Independent Manager and empowered to act
on behalf of the Company with respect to certain “Conflict Matters” (as defined in the Action by
Written Consent dated July 4, 2021 (the “Action”)), does hereby consent to the adoption of the
below resolutions, effective as of the first date written above:

                                           Authorized Persons

       WHEREAS, pursuant to the Action, the authority to act on behalf of the Company with
respect to Conflict Matters (as defined in the Action) has been delegated to the Independent
Manager.

        NOW, THEREFORE, BE IT RESOLVED, that, for the purposes of the following
resolutions, the officers of the Company and their delegates, if any, shall be “Authorized Officers”
empowered to act with respect to matters that are not Conflict Matters.

        FURTHER RESOLVED, that, for the purposes of the following resolutions, Steven J.
Pully and his delegates (including any Authorized Persons to the extent determined by Mr. Pully),
if any, shall be “Authorized Independent Persons” (together with the Authorized Officers, the
“Authorized Persons”) empowered to act with respect to Conflict Matters, and nothing herein shall
derogate or limit the authority delegated to the Independent Manager by the Action.

                       Chapter 11 Filing and Retention of Professionals

       WHEREAS, the Board has considered, among other things, the financial and operational
condition of the Company and the Company’s business on the date hereof, the assets of the
Company, the current and long-term liabilities of the Company, the liquidity situation of the
Company, the strategic alternatives available to it, the effect of the foregoing on the Company’s
business, and the advice of management and the Company’s legal advisors and the Independent
Manager.

        WHEREAS, the Company has had the opportunity to consult with the management and
legal advisors of the Company and the Independent Manager and to fully consider each of the
strategic alternatives available to the Company.
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 15 of 20




         NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Board, it is
desirable and in the best interests of the Company, its creditors, and other parties in interest, that
the Company shall be, and hereby is, authorized to file, or cause to be filed, a voluntary petition
for relief (together with the chapter 11 cases of the Company’s affiliates, the “Chapter 11 Cases”)
under the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532
(the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”) and any other petition for relief or recognition or other order that may
be desirable under applicable law in the United States.

        FURTHER RESOLVED, that the Authorized Officers and Authorized Independent
Persons, as applicable, be, and each of them hereby are, authorized and directed to execute and file
on behalf of the Company all petitions, schedules, lists, and other motions, papers, or documents,
and to take any and all action that they deem necessary or proper to obtain such relief, including,
without limitation, any action necessary to maintain the ordinary course operation of the
Company’s business.

         FURTHER RESOLVED, that the Company and each of the Authorized Officers and
Authorized Independent Persons, as applicable, is hereby authorized, directed, and empowered, on
behalf of the Company, to employ the law firm of Baker & Hostetler LLP as general bankruptcy
counsel to represent and assist the Company in carrying out its duties under the Bankruptcy Code,
and to take any and all actions to advance the Company’s rights and obligations, including filing
any motions, objections, replies, applications, or pleadings; and in connection therewith, each of
the Authorized Officers and Authorized Independent Persons, as applicable, is hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause
to be filed an appropriate application for authority to retain the services of Baker & Hostetler LLP.

         FURTHER RESOLVED, that the Company and each of the Authorized Officers and
Authorized Independent Persons, as applicable, is hereby authorized, directed, and empowered, on
behalf of the Company, to employ B. Riley Financial, Inc. as restructuring advisor to represent and
assist the Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Company’s rights and obligations; and in connection therewith, each of the
Authorized Officers and Authorized Independent Persons, as applicable, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of B. Riley Financial, Inc.

         FURTHER RESOLVED, that the Company and each of the Authorized Officers and
Authorized Independent Persons, as applicable, is hereby authorized, directed, and empowered, on
behalf of the Company, to employ [BMC Group, Inc.] as notice and claims agent to represent and
assist the Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance the Company’s rights and obligations; and in connection therewith, each of the
Authorized Officers and Authorized Independent Persons, as applicable, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of BMC Group, Inc.

       FURTHER RESOLVED, that each of the Authorized Officers and Authorized
Independent Persons, as applicable, be, and they hereby are, authorized and directed to employ


                                                  2
4830-6195-9921.1
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 16 of 20




any other professionals to assist the Company in carrying out its duties under the Bankruptcy Code;
and in connection therewith, each of each of the Authorized Officers and Authorized Independent
Persons, as applicable, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
for authority to retain the services of any other professionals as necessary.

                                Debtor-in-Possession Financing

         WHEREAS, the Company requires immediate access to additional liquidity.

        WHEREAS, the Company, through the Independent Manager and Chief Restructuring
Officer, has engaged with multiple potential lenders in the solicitation and negotiation of terms of
a superpriority debtor-in-possession term loan facility (each, collectively including any related
term sheets, credit agreements, security agreements, interim and final orders, and other related
documents, a “Proposed DIP Credit Agreement”), which would be used to fund the operations of
the Company and its affiliates that are debtors and debtors in possession in the ordinary course,
fund the administration of the Chapter 11 Cases, and pay the claims of certain vendors, employees,
tenants, and other stakeholders in the ordinary course of business during the Chapter 11 Cases.

       WHEREAS, the Independent Manager has been advised of the material terms of the
Proposed DIP Credit Agreements.

        NOW, THEREFORE, BE IT RESOLVED, that the Independent Manager is authorized
and empowered on behalf of the Company to finalize, execute, and deliver the Proposed DIP Credit
Agreement that the Independent Manager selects as being in the best interests of the Company, its
creditors, and other parties in interest (such Proposed DIP Credit Agreement, the “DIP Credit
Agreement”).

       FURTHER RESOLVED, that the Company’s execution and delivery of, and its
performance of its obligations (including guarantees) in connection with the DIP Credit
Agreement, are hereby, in all respects, authorized and approved.

        FURTHER RESOLVED, that each of the Authorized Officers and Authorized
Independent Persons, as applicable, is hereby authorized, empowered, and directed, in the name
and on behalf of the Company, to take such actions as in its discretion is determined to be
necessary, desirable, proper, or advisable to give effect to these resolutions and to negotiate,
execute, deliver, file, perform, and cause the performance of the DIP Credit Agreement, the
transactions contemplated thereby, and any and all other documents, certificates, instruments, real
estate filings, recordings, security assignments, agreements, intercreditor agreements, petitions,
motions, or other papers or documents to which the Company is or will be a party or any order
entered into in connection with the Chapter 11 Cases, including, without limitation, any
amendments, supplements, modifications, renewals, replacements, consolidations, substitutions,
and extensions thereof (collectively with the DIP Credit Agreement, the “Financing Documents”)
necessary to consummate the transactions contemplated by the DIP Credit Agreement, including
providing for adequate protection to the Company’s existing secured lenders in accordance with
section 363 of the Bankruptcy Code, in the form approved, with such changes therein and


                                                 3
4830-6195-9921.1
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 17 of 20




modifications and amendments thereto as any of the Authorized Officers or Authorized
Independent Persons, as applicable, may in their sole and absolute discretion approve, which
approval shall be conclusively evidenced by his or her execution thereof. Such execution by any
of the Authorized Officers or Authorized Independent Persons, as applicable, is hereby authorized
to be by facsimile, engraved or printed as deemed necessary and preferable.

        FURTHER RESOLVED, that each of the Authorized Officers and Authorized
Independent Persons, as applicable, be, and hereby is, authorized and directed to seek authorization
to enter into the DIP Credit Agreement and to seek approval of the use of collateral pursuant to a
postpetition financing order in interim and final form with such changes therein, additions,
deletions, amendments, or other modifications thereto as any Authorized Officer or Authorized
Independent Person, as applicable, may in their sole and absolute discretion approve.

        FURTHER RESOLVED, that the Company, as debtor and debtor-in-possession under
the Bankruptcy Code be, and hereby is, authorized and directed to incur any and all obligations
and to undertake any and all related transactions on substantially the same terms as contemplated
under the Financing Documents (collectively, the “Financing Transactions”), including granting
liens, guarantees, and providing equity pledges to secure such obligations.

        FURTHER RESOLVED, that each of the Authorized Officers and Authorized
Independent Persons, as applicable, be, and hereby is, authorized and directed to take all such
further actions, including, without limitation, to pay or approve the payment of all fees and
expenses payable in connection with the Financing Transactions and all fees and expenses incurred
by or on behalf of each Company in connection with the foregoing resolutions, in accordance with
the terms of the Financing Documents, which shall in their reasonable business judgment be
necessary, proper, or advisable to perform the Company’s obligations under or in connection with
the Financing Documents or any of the Financing Transactions and to fully carry out the intent of
the foregoing resolutions.

        FURTHER RESOLVED, that the Independent Manager hereby ratifies and confirms all
of the acts and transactions relating to matters contemplated by the foregoing resolutions, which
acts and transactions would have been authorized and approved by the foregoing resolutions except
that such acts and transactions were taken prior to the adoption of such resolutions, be, and they
hereby are, in all respects confirmed, approved, and ratified.

                                             General

        NOW, THEREFORE, BE IT RESOLVED, that, in addition to the specific
authorizations heretofore conferred upon the Authorized Persons, each of the Authorized Officers
and Authorized Independent Persons, as applicable, be, and hereby is, authorized and directed to
do and perform all such other acts, deeds and things and to make, negotiate, execute, deliver and
file, or cause to be made, negotiated, executed, delivered and filed, all such agreements,
undertakings, documents, plans, instruments, certificates, registrations, notices or statements as
such Authorized Person may deem necessary or advisable to effectuate or carry out fully the
purpose of the foregoing resolutions, and the taking of such actions or the execution of such
documents by any such Authorized Person shall be conclusive evidence that such Authorized


                                                 4
4830-6195-9921.1
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 18 of 20




Person deems such action or the execution and delivery of such document to be necessary or
advisable and to be conclusive evidence that the same is within the authority conferred by the
resolutions herein, and that any and all actions taken heretofore and hereafter to accomplish such
purposes, all or singular, be, and they hereby are, approved, ratified and confirmed, provided that
nothing herein authorizes an Authorized Officer to act on a Conflict Matter without delegation
from the Independent Manager.

        FURTHER RESOLVED, that the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the resolutions herein, as may be required by
the organizational documents the Company, or hereby waive any right to have received such
notice.

        FURTHER RESOLVED, that this written consent may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which together will constitute
one and the same instrument, and that this written consent may be delivered via facsimile or
electronic transmission with the same force and effect as if it had been delivered manually.

         FURTHER RESOLVED, that the Board hereby ratifies and confirms all of the acts and
transactions relating to matters contemplated by the foregoing resolutions, which acts and
transactions would have been authorized and approved by the foregoing resolutions except that
such acts and transactions were taken prior to the adoption of such resolutions, be, and they hereby
are, in all respects confirmed, approved, and ratified.


                          [Remainder of Page Intentionally Left Blank]




                                                 5
4830-6195-9921.1
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 19 of 20




       IN WITNESS WHEREOF, the undersigned Managers and Independent Manager of the
Company have executed this Action by Written Consent of the Board of Managers and
Independent Manager of Limetree Bay Refining, LLC as of and effective on July 9, 2021.




                                                 Rick Caplan




                                                 R. Blair Thomas




                                                 Steven J. Pully, as Independent Manager




                       [Signature Page to Action by Written Consent]
4830-6195-9921.1
          Case 21-32354 Document 1 Filed in TXSB on 07/12/21 Page 20 of 20




       IN WITNESS WHEREOF, the undersigned Managers and Independent Manager of the
Company have executed this Action by Written Consent of the Board of Managers and
Independent Manager of Limetree Bay Refining, LLC as of and effective on July 9, 2021.




                                                 Rick Caplan




                                                 R. Blair Thomas




                                                 Steven J. Pully, as Independent Manager




                       [Signature Page to Action by Written Consent]
4830-6195-9921.1
